DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 11/08/2021. 
In response to amendments and remarks filed on 11/08/2021, the 35 U.S.C. 101 and 35 U.S.C. 103 rejections made in the previous Office Action have been withdrawn.
In response to the Terminal Disclaimer filed on 11/23/2021, which has been approved, the Non-statutory Double Patenting rejection made in the previous Office Action has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a method for determining estimated network utilization. None of the prior arts, either alone or in combination, teaches the following limitations:
...determining whether the time series data are divisible into a plurality of non-overlapping segments; and in response to determining that the time series data is divisible into the plurality of non- overlapping segments: identifying a current segment among the plurality of non-overlapping segments from the time series data; and determining an estimated network utilization based on a current regression model associated with the current segment to reduce an overuse or underuse of network utilization; in response to determining that the time series data cannot be divided into the plurality of non-overlapping segments: determining an initial regression model for the time series data; and determining the estimated network utilization based on the initial regression model.

Independent claim 8 is directed to a non-transitory computer readable storage medium for determining estimated network utilization. None of the prior arts, either alone or in combination, teaches the following limitations:
...determine whether the time series data are divisible into a plurality of non-overlapping segments; and in response to a determination that the time series data is divisible into the plurality of non-overlapping segments: identify a current segment among the plurality of non-overlapping segments from the time series data; and determine an estimated network utilization based on a current regression model associated with the current segment to reduce an overuse or underuse of network utilization; in response to a determination that the time series data cannot be divided into the plurality of non-overlapping segments: determine an initial regression model for the time series data; and determine the estimated network utilization based on the initial regression model.

Independent claim 15 is directed to an apparatus for determining estimated network utilization. None of the prior arts, either alone or in combination, teaches the following limitations:
...determine whether the time series data are divisible into a plurality of non- overlapping segments; and in response to a determination that the time series data is divisible into the plurality of non-overlapping segments: identify a current segment among the plurality of non-overlapping segments from the time series data; and determine an estimated network utilization based on a current regression model associated with the current segment to reduce an overuse or underuse of network utilization; in response to a determination that the time series data cannot be divided into the plurality of non-overlapping segments: determine an initial regression model for the time series data; and determine the estimated network utilization based on the initial regression model.





Thibaux et al. (US 7,716,011 B2) teaches identifying anomalies in time-series data.
Davis et al. (“STRUCTURAL BREAKS ESTIMATION FOR NON-STATIONARY TIME SERIES SIGNALS”) teaches an automatic procedure for obtaining break points.
Hu et al. (“Estimating and Forecasting Network Traffic Performance Based on Statistical Patterns Observed in SNMP Data”) teaches a network performance estimation model based on statistical time series approach.
Siddiqui et al. (US 8,856,797 B1) teaches managing computing capacity by a provider of computing resources.

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in all the independent claims in combination with the other elements recited, which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125